 


114 HR 3612 IH: Making emergency appropriations for the fiscal year ending September 30, 2016, to address needs of the Federal judiciary serving the border region between the United States and Mexico, and for other purposes.
U.S. House of Representatives
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3612 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2015 
Mr. Cuellar (for himself, Mr. Doggett, Mr. Hurd of Texas, Mr. Castro of Texas, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making emergency appropriations for the fiscal year ending September 30, 2016, to address needs of the Federal judiciary serving the border region between the United States and Mexico, and for other purposes. 
 
 
1.FindingsCongress finds the following: (1)The United States District Court for the Western District of Texas (in this Act referred to as the Western District) has jurisdiction over Federal criminal matters involving a majority of the Texas-Mexico border region. United States-Mexico border-related criminal activities pose an enormous challenge to the Western District, where the caseload involving border-related crimes has crowded the docket in recent years. These challenges are confronted by the judiciary at the John H. Wood, Jr. U.S. Courthouse, in San Antonio (in this Act referred to as the Wood Courthouse), a building which was not designed to serve as a courthouse, is not equipped with adequate security features, and has fallen into disrepair to a degree that places human health and safety in jeopardy. 
(2)The Wood Courthouse was originally designed and constructed to serve as a temporary pavilion for the 1968 World’s Fair. Consistently one of the busiest courts in the Nation, the courthouse has been remodeled several times over the last 45 years to accommodate the ever increasing number of judges and staff—expanding from an initial 2 United States District Court Judges and a staffing level of 24, to the current 7 judges and over 280 staff. The workload of the Western District has grown significantly over the years, in large part due to an increased number of criminal cases, including those related to drug trafficking and gang activity along the border region. (3)The Wood Courthouse’s inadequate security features lead to judges, United States Marshals, judicial staff, and jurors routinely facing defendants charged with violent crimes in corridors, elevators, and entryways. The courthouse has no security sally port. Judges, employees, and prisoners all use the same entrance to access the courthouse. 
(4)Other Wood Courthouse security-related concerns include the following: The current building has inadequate vehicle gates. Cell block doors and walls are not built to institution standards. There is little to no fencing surrounding the property, and nearly the complete circumference of the building is easily accessible by foot. There are no barriers surrounding the property. The facility’s intrusion detection system fails to meet minimum standards. Cooperating prisoners and other prisoners or gang members in protective custody cannot be adequately segregated. There is only one room available for attorneys to meet with their clients—a room that is also used by pretrial officers and probation officers for interviews. Conversations can be overhead by others, including conversations addressing becoming a cooperating witness in the prosecution of others. The operations area for the deputy marshals to conduct their work is insufficient and the control room (providing audiovisual control of the building and exterior) is both inadequate and contains obsolete equipment. Judges, staff, and jurors very often encounter criminal defendants in the corridors because of these serious security lapses. (5)Even if some of the problems identified above were remedied, the 1968 theatre design of the building cannot be reconfigured to address the security problems inherent in the structure. 
(6)Environmental contamination, as well as aging, deteriorated drinking water facilities, pose urgent public health concerns in the Wood Courthouse. Water sampling conducted in the courthouse building in July and August 2015 found high levels of lead and bacteria in 9 of the building’s sources of drinking water, including 5 water fountains and 2 break room sinks. Health regulations classify lead concentrations of more than 15 parts per billion as unacceptable; the testing found levels ranging from 2 to 6 times higher than 15 parts per billion. An August 25, 2015, water sampling revealed that 7 of 25 samples contained unacceptable levels of lead. Two of the 25 samples tested unacceptable for high levels of iron. Three of the 25 samples tested unacceptable for high levels of bacteria. The Federal Occupational Health office within the Department of Health and Human Services has confirmed that 8 water fountains or faucets test unacceptable because of high levels of lead, iron, or both. Lead is highly toxic and can cause kidney and blood pressure problems in adults. In children, lead can lead to delays in physical and mental development. The source of contamination in the Wood Courthouse is currently undetermined. Tests indicate that drinking water piped into the Wood Courthouse is not contaminated. Contamination could be related to pipes within the building, or to pipes that connect to the underground water main. (7)The Wood Courthouse has serious HVAC deficiencies. There are a total of 14 air handlers in the building. One of the air handlers is broken and out of service. Two other air handlers are original 1968 or 1975 equipment. They all are rotten and leak. The thermostats that are supposed to electronically control the building’s HVAC system have not worked for over 4 years. Louvers in the building are manually adjusted to balance the air sent to the courtrooms or offices which cause wild temperature fluctuations. In the crawl space located below the courthouse, the pipes leak. When it rains, water accumulates. The building’s fresh air passes through the crawl space and then flows into the building and the air is impacted by the mold in the air handlers and duct systems. Additionally, electrical wires in the crawl space are exposed to the mold and water accumulation. There is no separate prisoner elevator, separate prisoner circulation, and concomitant secure air exhaust or germicidal systems. Any prisoner with a communicable airborne disease can infect the entire building. 
(8)There is consensus among the Federal judicial and executive branches, including the Administrative Office of the United States Courts and the General Services Administration, that the Wood Courthouse needs to be replaced by a new courthouse to be constructed on available land to be conveyed to the General Services Administration by the City of San Antonio. The Wood Courthouse must be replaced with a modern building to allow for justice to be properly served, and to protect the safety and health of all those who are involved in Federal judicial matters. 2.Emergency appropriations There is hereby appropriated for the fiscal year ending September 30, 2016, out of any money in the Treasury not otherwise appropriated or obligated, $135,000,000 for the construction of a new courthouse for the United States District Court for the Western District of Texas: Provided, That such amount, or any portion of such amount, may be derived from the Assets Forfeiture Fund and the Federal Buildings Fund: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
3.Real property exchange The courthouse construction to be funded pursuant to section 2 shall include an exchange of titles to real property, on terms to be negotiated between the Administrator of General Services and the City of San Antonio. The property exchange shall involve federally owned land including the Wood Courthouse and Spears Judicial Training Center, located at 655 and 643, respectively, East Cesar E. Chavez Boulevard, San Antonio, Texas, and city-owned land commonly known as the San Antonio Police Headquarters Site, 214 West Nueva Street, at the corner of West Nueva and Santa Rosa Streets, San Antonio, Texas. 4.Report to Congress Not later than 6 months after the date of enactment of this Act, the Administrator of General Services shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, a report on progress of the implementation of sections 2 and 3 of this Act. 
 
